COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  LUIS RODRIGUEZ,                               §               No. 08-18-00053-CR

                       Appellant,               §                  Appeal from the

  v.                                            §                 41st District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                   §               (TC# 20160D00948)

                                                §
                                           ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until July 28, 2018. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BECONSIDERED

BY THIS COURT.

       It is further ORDERED that Bertha A. Prieto, Official Court Reporter for the 41st District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before July 28, 2018.

       IT IS SO ORDERED this 18th day of July, 2018.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.